Le Grand, C. J.,
delivered the opinion of this court.
This case originates out of a Resolution, No. 4, passed by the General Assembly of Maryland, at its session of 1858.
The questions in relation to which the opinion of the Judges of the Court of Appeals is desired, are:
1st. Whether the annual appropriation, made by the 19th section of the Act of 1784, ch. 37, of the sum of seventeen hundred and fifty pounds, current money, to be applied to the payment of salaries, <fcc., constitutes a contract on the part of the State, under all the circumstances of the case, which could not be legally repealed by the Act of 1805, ch. 85 ?
*3722nd. Whether this latter Act is not in violation of the tenth section of the first Article of the Constitution of the United States, which declares, that no State shall pass any law-impairing the obligation of contracts?
Std!. Whether the former Act, with the circumstances of the case, constituted such a contract as would, if'entered' into between individual citizens, be legally binding upon them ?
These questions necessarily resolve themselves into but one-* and that, the first of the series. For, if the Act of' 1784, ch. 37, created a valid and binding-contract, it cannot be denied,, and has not been in the argument of the cause, that it was incompetent to the Legislature to annul or -alter it without the consent of the grantees.
We und'erstand the language of the Resolution, as confining our attention exclusively to terms of the Acts of 1784,. ch. 37, and 1803, ch. 85, and the circumstances connected with their passage, and so understanding its purport, we shall omit all notice of circumstances occurring subsequently. The record presents other questions, which, in an ordinary case, we might deem it proper to consider; but this case is-. sui generis, unlike an ordinary suit. The proceedings have-been instituted under the authority of the Legislature, for the-sole purpose of obtaining the opinion of the judges of this court upon certain specific questions propounded by the Resolution, and we, therefore, consider it proper- to confine ourselves ip those questions.
The State, on application of certain public-spirited citizens,, granted the charter of St. John’s College, and the preamble to the Act for founding the college sets out fully the motives of both- parties. It states that-, “it appears to this General Assembly,, that- many public spirited individuals, from an earnest desire to promote the founding a college or seminary of learning on the Western Shore of this State, have subscribed and'procured subscriptions-, to a considerable amount,, and there is reason to believe that very large additions will be obtained to the- same, throughout the different counties of the §aiduShore, if they were made capable, in law, to receive-arid apply the same towards founding and carrying on a cob*373lege or general seminary of learning, with such salutary plan, and with such legislative assistance and direction, as the General Assembly might think fit, and this General Assembly, highly approving those generous exertions of individuals, are desirous to embrace the present favorable occasion of peace and prosperity, for making lasting provision for the encouragement and advancement of ail useful knowledge and literature, through every part of the State.” The third section of the Act constituted certain persons agents “for soliciting and receiving” subscriptions to the college; and the nineteenth section, “to provide a permanent fund for the further encouragement and establishment of the said eollege,” enacted, “ That the sum of one thousand, seven hundred and fifty pounds, current money, be annually and forever hereafter given and granted, as a donation by the public, to the use of the said college,” &c.
By the first section of the Act of 1805, ch. 85, this donation was discontinued and ordered to remain in the Treasury,, subject to the appropriation of the Legislature to literary purposes, and for disseminating learning in the' several counties of the State.
It is admitted, on behalf of the State, that individuals and corporations did, of their own funds, contribute towards the-founding of the college, the sum of thirty-two thousand dollars.
Confining ourselves to this state of case, the simple- question is: was the Act of 1784, under the circumstances, a contract within the meaning of the 10th section of the first Article of the Constitution of the United States ?
By the fifth Article of the Constitution of the United States, it is expressly provided, that the “Constitution, &c.,. &c., shall be the supreme law of the land, and the judges in every State shall be bound thereby, anything in the Constitution or laws of any State to the contrary notwithstanding-,” and, by the 2nd section of the 3rd Article, that, “the judicial power shall extend to all cases in law and equity arising under this Constitution,” &c.
This being so, the duty of this court is plain. It is ta *374ascertain whether, under the decisions of the Supreme Court of the United States, the Act of 1784, ch. 37, is a contract which the Legislature could not impair or annul. That it was such, on the principles laid down by the Supreme Court in its interpretation of the meaning of the word “contract,” as used in the 10th section of the first Article of the Constitution, in our judgment, ought not to admit of a doubt. We content ourselves with a citation of some of the language employed by the highest tribunal known to the country.
The leading and controlling case on this subject is that of Dartmouth College vs. Woodward, reported in the 4th volume of Wheaton, commencing at page 518. This case was argued at great length and with rare ability. The judgment pronounced in it, has been the settled law of the land ever since. In that case, the charter of the college had been granted by the crown in the year 1769. Subsequently, the State of New Hampshire, passed certain Acts, whereby the charter was altered, principally by increasing the number, and altering the mode of the appointment, of trustees, and creating a board of. overseers. This was done without the assent of the corporation.
On such a case, Chief Justice Marshall, in delivering the opinion of the court, said: “It can require no argument to prove that the circumstances of this case constitute a contract. An .application is made to the crown for a charter to incorporate a religious and literary institution. In the application, it is stated, that large contributions have been made for the object, which will be conferred on the corporation as soon as it shall be created. 'The charter is granted, and on its faith the property is conveyed. ¡Surely, in this transaction, every ingredient of a complete and legitimate contract is to be found.” Having determined that the charter was a contract, in the broad sense of that term, he proceeds to inquire, whether it be such a contract as is protected by the Constitution? He distinguishes between private and public corporations, and says: “If the Act of incorporation be a grant of political power, if. it create a civil institution to be employed in the administration of the government, or if the *375funds of the college be public property, or if the State of New Hampshire, as a government, be alone interested in its transactions, the subject is one on which the Legislature of “the State may act according to its own judgment, unrestrained by any limitation of its power imposed by the Constitution.” He demonstrates by a course of cogent reasoning, that the grant of the crown was not one of political power, merely to be exerted for governmental purposes, and gives several illustrations of the difference between a public and a private corporation. Mr. Justice Story, in his opinion, in the same case, goes so far as to remark: “A private donation vested in a trustee for objects of a general nature, does not therefore become a public trust, which the government may, at its pleasure, take from the trustee and administer in its own way. The truth is, that the government has no power to revoke a grant, even of its own funds, when given to a private person, or corporation for special uses.”
The doctrines laid down by the Supreme Court have been repeatedly recognized and asserted by the courts of this country, as well in this as in other States. Until overruled by 'the same -tribunal which announced them, they are the law of the land. It is useless, therefore, to cite from elementary writers and adjudged cases, evidences of their affirmation. In response, therefore, to the questions propounded by the Resolution to the Court of Appeals, we give it as the opinion of that court:
First. — -That the annual appropriation made by the 19th section of the Act of 1784, ch. 37, of -the sum of seventeen hundred and fifty pounds, current money, to be applied to the payment of salaries, &c., constitutes, under all the circumstances of the case, a contract oil the part of the State, which could not bo legally repealed by the Act of 1805, ch. 85.
Second. — -That the Act of 1805, ch. 85, was a violation •of the tenth section of the first Article of the Constitution of the United States, which declares, that no State shall pass any law impairing the obligation of contracts.
Third. — -That the Act of 1784, ch. 37, with the circum*376stances of the case, constitutes such a contract as would, if entered into between individual citizens, be legally binding upon them.
(Decided February 7th, 1860.)
And so the judges -of the Court of Appeals certify. Witness their signatures:
Jno. C. Le Grand.
John B. Ecoleston.
Will. H. Tuck.
Jas. L. Bartol.